Order entered February 3, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-20-01077-CR

                        CARL YANCY JR., Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 265th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F05-40209-R

                                    ORDER

      Before the Court is appellant’s January 29, 2021 motion to transfer the

reporter’s record from cause number 05-07-00457-CR (appellant’s direct appeal of

his conviction) into this case and to extend time to file his brief. We GRANT the

motion. We ORDER the Clerk to transfer the seven-volume reporter’s record filed

July 12, 2007 from cause number 05-07-00457-CR into this case. Appellant’s brief

is due THIRTY DAYS from the date of this order.

                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE